DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-17 are objected to because of the following informalities: The examiner believes these claims should depend on claim 12, rather than claim 1, and will be interpreted as such. If not, then these claims are duplicates of claims 4-6. See 112d below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See claim objection above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolly et al (US 20090035137 A1).
For claim 1, Jolly discloses a vibration attenuator Fig. 2A for a rotor of an aircraft, the attenuator comprising:
a housing 30 adapted for rotation with the rotor 29 about an axis;
44, ring shaped as in Fig. 4 rotatably carried within the housing on a first bearing 66, a first weight being coupled to the first ring Para 0033: “second imbalance rotor and eccentric mass concentration 46” for rotation therewith relative to the housing about the axis;
a second ring 38 rotatably carried by the first ring on a second bearing 64, a second weight 40 being coupled to the second ring for rotation therewith relative to the housing and to the first ring;
a first motor 42 configured for rotating the first ring relative to the housing; and
a second motor 36 configured for rotating the second ring relative to the housing and to the first ring motors are driven separately, therefore relative to each other;
wherein the first and second motors are operated to rotate the weights within the housing and position the weights relative to each other for attenuating vibrations Para 0013: “The method includes directly driving the rotation of the first rotor and the second rotor by controlling the first coaxial ring motor and the second coaxial ring motor to control the rotational position of the first imbalance mass concentration and the second imbalance mass concentration in order to inhibit the periodic vibration”.
For claim 4, Jolly discloses the attenuator of claim 1, wherein each motor is located radially inboard of the associated ring Fig. 2A-B: 36 and 42 are inboard of the rings.
For claim 5, Jolly discloses the attenuator of claim 1, wherein the rings are in a stacked configuration Fig. 2A: rings are stacked.
For claim 6, Jolly discloses the attenuator of claim 1, wherein each bearing is located radially outboard of the associated ring bearings 64 and 66 are outboard.
For claim 7, Jolly discloses the attenuator of claim 1, wherein an inner race of each bearing is coupled to the associated ring for each bearing, “an inner race 80 secured to the first rotor 38” Para 0033, an outer race of the first bearing is coupled to the housing Para 0033: “an outer race 78 secured to the housing 30”, and an outer race of the second bearing is coupled to the first ring outer race 78 is at least indirectly coupled to the first ring by intermediate members as shown in Fig. 2B.
For claim 8, Jolly discloses the attenuator of claim 1, further comprising: a stop limiting the relative rotation of the rings between positions corresponding to a minimum-force configuration, in which the weights are positioned 180 degrees apart Para 0032: “a electronics control system which controls the position and motion of the first coaxial frameless AC ring motor and the second coaxial frameless AC ring motor”; the control system places the motors and weights at any position relative to each other, including a minimum-force configuration, as shown in Fig. 4.
For claim 11, Jolly discloses the attenuator of claim 1, wherein the attenuator is adapted for pivoting together with the rotor during flapping of the rotor Para 0033: “The annular ring rotary housing 30 is attached to the helicopter rotary wing hub 22 and rotates with the helicopter rotary wing hub 22 and rotor shaft 29”; attenuator is mounted to the rotor and therefore would rotate and pivot with it in any condition.
For claim 12, Jolly discloses a vibration attenuator Fig. 2A for a rotor of an aircraft, the attenuator comprising:
a housing 30 adapted for rotation with the rotor rotor 29 about an axis;
a lower weight 46 coupled to a lower ring 44 rotatably carried by a housing for rotation about the axis;
an upper weight 40 coupled to an upper ring 38 rotatably carried by the lower ring for rotation about the axis;
a first motor 42 configured for rotating the first ring relative to the housing; and
a second motor 36 configured for rotating the second ring relative to the housing and to the first ring motors are driven separately, therefore relative to each other;
Para 0013: “The method includes directly driving the rotation of the first rotor and the second rotor by controlling the first coaxial ring motor and the second coaxial ring motor to control the rotational position of the first imbalance mass concentration and the second imbalance mass concentration in order to inhibit the periodic vibration”.
For claim 15, Jolly discloses the attenuator of claim 12, wherein each motor is located radially inboard of the associated ring Fig. 2A-B: 36 and 42 are inboard of the rings.
For claim 16, Jolly discloses the attenuator of claim 12, wherein the rings are in a stacked configuration Fig. 2A: rings are stacked.
For claim 17, Jolly discloses the attenuator of claim 12, wherein each bearing is located radially outboard of the associated ring bearings 64 and 66 are outboard.
For claim 18, Jolly discloses the attenuator of claim 11, further comprising: a stop limiting the relative rotation of the rings between positions corresponding to a minimum-force configuration, in which the weights are positioned 180 degrees apart Para 0032: “a electronics control system which controls the position and motion of the first coaxial frameless AC ring motor and the second coaxial frameless AC ring motor”; the control system places the motors and weights at any position relative to each other, including a minimum-force configuration, as shown in Fig. 4.
For claim 19, Jolly discloses an aircraft having a rotor 29, the rotor comprising:
a hub 22;
a plurality of blades coupled to the hub Fig. 1A-B;
a vibration attenuator 20, comprising:
a housing 30 coupled to the hub for rotation with the rotor 29 about an axis;
44, ring shaped as in Fig. 4 rotatably carried within the housing on a first bearing 66, a first weight being coupled to the first ring Para 0033: “second imbalance rotor and eccentric mass concentration 46” for rotation therewith relative to the housing about the axis;
a second ring 38 rotatably carried by the first ring on a second bearing 64, a second weight 40 being coupled to the second ring for rotation therewith relative to the housing and to the first ring;
a first motor 42 configured for rotating the first ring relative to the housing; and
a second motor 36 configured for rotating the second ring relative to the housing and to the first ring motors are driven separately, therefore relative to each other;
wherein the first and second motors are operated to rotate the weights within the housing and position the weights relative to each other for attenuating vibrations Para 0013: “The method includes directly driving the rotation of the first rotor and the second rotor by controlling the first coaxial ring motor and the second coaxial ring motor to control the rotational position of the first imbalance mass concentration and the second imbalance mass concentration in order to inhibit the periodic vibration”.
For claim 20, Jolly discloses the aircraft of claim 19, further comprising: a stop limiting the relative rotation of the rings between positions corresponding to a minimum-force configuration, in which the weights are positioned 180 degrees apart Para 0032: “a electronics control system which controls the position and motion of the first coaxial frameless AC ring motor and the second coaxial frameless AC ring motor”; the control system places the motors and weights at any position relative to each other, including a minimum-force configuration, as shown in Fig. 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Welsh (US 20090236468 A1).
For claims 2-3, Jolly discloses the attenuator of claim 1, but fails to disclose that each motor is an interrupted linear motor.
However, Welsh teaches a vibration attenuator for a rotor of an aircraft Fig. 2 wherein each motor is a linear motor Para 0034 “Each stator 40A, 40B represents a primary analogous to a fixed portion of a linear electric motor”; Fig. 3A, the electromagnets 52A and 52B are discrete elements spaced apart and therefore are interrupted.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jolly by using an interrupted linear motor as disclosed by Welsh. One of ordinary skill in the art would have been motivated to make this modification to provide a lightweight, efficient motor for controlling the weights since it would have been a simple substitution of one known element (stepper motor) for another (interrupted linear motor) to provide predictable results (controlling position of weights of a vibration attenuator).
For claims 13-14, Jolly discloses the attenuator of claim 12, but fails to disclose that each motor is an interrupted linear motor.
Fig. 2 wherein each motor is a linear motor Para 0034 “Each stator 40A, 40B represents a primary analogous to a fixed portion of a linear electric motor”; Fig. 3A, the electromagnets 52A and 52B are discrete elements spaced apart and therefore are interrupted.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jolly by using an interrupted linear motor as disclosed by Welsh. One of ordinary skill in the art would have been motivated to make this modification to provide a lightweight, efficient motor for controlling the weights since it would have been a simple substitution of one known element (stepper motor) for another (interrupted linear motor) to provide predictable results (controlling position of weights of a vibration attenuator).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Heverly et al (US 20140360830 A1).
For claims 9 and 10, Jolly discloses the attenuator of claim 8, but fails to disclose that during startup and shutdown using the motor of one of the rings, inertia of the other of the rings causes the weights to be positioned in the minimum-force configuration.
However, Heverly teaches a vibration attenuator foe a rotor of an aircraft Figs. 20-21, wherein during startup or shutdown using the motor of one of the rings, inertia of the other of the rings causes the weights to be positioned in the minimum-force configuration the minimum force configuration is obtained during startup due to the inertia of the other ring along with selective use of the clutch to stop it in any place, as in Para 0075 “Second disk plate 285 and mass (m2) are driven in rotation through clutch assembly 287 and the rotational movement of first disk plate 283”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jolly by using a clutch to selectively .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642